Exhibit 10.19

 

CHANGE IN CONTROL AGREEMENT

 

This Change in Control Agreement (the “Agreement”) is entered into as of this
2nd day of January, 2002, by and between NewMil Bancorp, Inc., a Delaware
corporation (hereafter “NewMil Bancorp”), and Thomas W. Grant (the “Executive”).

 

WHEREAS, the Executive is employed by NewMil Bank, a Connecticut-chartered,
FDIC-insured savings bank and subsidiary of NewMil Bancorp, and the Executive
has made and is expected to continue to make major contributions to the
profitability, growth, and financial strength of NewMil Bancorp and its
subsidiaries,

 

WHEREAS, NewMil Bancorp recognizes that, as is the case for most companies, the
possibility of a Change in Control (as defined in Section 1(c)) exists,

 

WHEREAS, NewMil Bancorp desires to assure itself of the current and future
continuity of management and desires to establish minimum severance benefits for
certain of its officers, including the Executive, if a Change in Control occurs,

 

WHEREAS, NewMil Bancorp wishes to ensure that officers and other key employees
are not practically disabled from discharging their duties if a proposed or
actual transaction involving a Change in Control arises,

 

WHEREAS, NewMil Bancorp desires to provide additional inducement for the
Executive to continue to remain in the ongoing employ of NewMil Bancorp and
subsidiary,

 

WHEREAS, none of the conditions or events included in the definition of the term
“golden parachute payment” that is set forth in §18(k)(4)(A)(ii) of the Federal
Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal Deposit
Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)] exists or,
to the best knowledge of NewMil Bancorp, is contemplated insofar as either of
NewMil Bancorp or any of its subsidiaries is concerned, and

 

WHEREAS, the Executive and NewMil Bank entered into a Change in Control
Agreement on October 1, 1996, which the Executive is willing to terminate in
consideration of this Change in Control Agreement becoming effective.

 

NOW THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1. CHANGE IN CONTROL COMBINED WITH EMPLOYMENT TERMINATION

 

(a) Termination of Executive Within Two Years After a Change in Control. If a
Change in Control occurs during the term of this Agreement and if either of the
following occurs, the Executive shall be entitled to severance and termination
benefits specified in Section 2 of this Agreement —

 

  1) Termination by NewMil Bancorp or Subsidiary: the Executive’s employment
with NewMil Bancorp or its Subsidiary(ies) is involuntarily terminated within
two years after a Change in Control, except for termination under Section 4 of
this Agreement. For purposes of this Agreement, “Subsidiary” means an entity in
which NewMil Bancorp directly or indirectly beneficially owns 50% or more of the
outstanding voting securities, or

 

  2) Termination by the Executive for Good Reason: the Executive terminates his
employment with NewMil Bancorp or Subsidiary(ies) for Good Reason (as defined in
Section 3) within two years after a Change in Control.

 



--------------------------------------------------------------------------------

If the Executive is removed from office or if his employment terminates after
discussions with a third party regarding a Change in Control commence, and if
those discussions ultimately conclude with a Change in Control, then for
purposes of this Agreement the removal of the Executive or termination of his
employment shall be deemed to have occurred after the Change in Control.

 

(b) [Intentionally Left Blank]

 

(c) Definition of Change in Control. For purposes of this Agreement, “Change in
Control” means any of the following events occur —

 

  1) Merger: NewMil Bancorp merges into or consolidates with another
corporation, or merges another corporation into NewMil Bancorp, and as a result
less than 50% of the combined voting power of the resulting corporation
immediately after the merger or consolidation is held by persons who were the
holders of NewMil Bancorp’s voting securities immediately before the merger or
consolidation. For purposes of this Agreement, the term person means an
individual, corporation, partnership, trust, association, joint venture, pool,
syndicate, sole proprietorship, unincorporated organization or other entity, or

 

  2) Acquisition of Significant Share Ownership: a report on Schedule 13D,
Schedule TO, or another form or schedule (other than Schedule 13G), is filed or
is required to be filed under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, if the schedule discloses that the filing person or persons acting
in concert has or have become the beneficial owner of 25% or more of a class of
NewMil Bancorp’s voting securities (but this clause (2) shall not apply to
beneficial ownership of voting shares held by a Subsidiary in a fiduciary
capacity), or

 

  3) Change in Board Composition: during any period of two consecutive years,
individuals who constitute NewMil Bancorp’s board of directors at the beginning
of the two-year period cease for any reason to constitute at least a majority
thereof; provided, however, that — for purposes of this clause (3) — each
director who is first elected by the board (or first nominated by the board for
election by stockholders) by a vote of at least two-thirds ( 2/3) of the
directors who were directors at the beginning of the period shall be deemed to
have been a director at the beginning of the two-year period, or

 

  4) Sale of Assets: NewMil Bancorp sells to a third party substantially all of
NewMil Bancorp’s assets. For purposes of this Agreement, sale of substantially
all of NewMil Bancorp’s assets includes sale of the shares or assets of NewMil
Bank.

 

2. SEVERANCE AND TERMINATION BENEFITS

 

(a) Severance and Termination Benefits. The severance and termination benefits
to which the Executive is entitled under Section 1 are as follows —

 

  1)

Lump Sum Payment: NewMil Bancorp shall make a lump sum payment to the Executive
in an amount in cash equal to one times the Executive’s annual compensation. For
purposes of this Agreement, annual compensation means (a) the Executive’s annual
base salary on the date of the Change in Control or the Executive’s termination
of employment, whichever amount is greater, plus (b) any bonuses or incentive
compensation earned for the calendar year immediately before the year in which
the Change in Control occurred or immediately before the year in which
termination of employment occurred, whichever amount is greater, regardless of
when the bonus or incentive compensation is or was paid. NewMil Bancorp
recognizes that the bonus and incentive compensation earned by the Executive for
a particular year’s service might be paid in the year after the calendar year in
which the bonus or incentive compensation is earned. The amount payable to the
Executive hereunder shall not be reduced to account for the time value of money
or discounted

 

2



--------------------------------------------------------------------------------

 

to present value. The payment required under this Section 2(a)(1) is payable no
later than 5 business days after the date the Executive’s employment terminates.
If the Executive terminates employment for Good Reason, the date of termination
shall be the date specified by the Executive in his notice of termination.

 

  2) Benefit Plans: NewMil Bancorp shall cause the Executive to become fully
vested in any qualified and non-qualified plans, programs or arrangements in
which the Executive participated if the plan, program, or arrangement does not
address the effect of a change in control. NewMil Bancorp also shall contribute
or cause a Subsidiary to contribute to any account of the Executive under a
401(k) plan, retirement plan, or profit-sharing plan the matching and voluntary
contributions, if any, that would have been made had the Executive’s employment
not terminated before the end of the plan year.

 

  3) Outplacement Assistance: NewMil Bancorp shall pay to the Executive
reasonable outplacement expenses in an amount up to $25,000, and NewMil Bancorp
shall provide the Executive with the use of office space and reasonable office
support facilities, including secretarial assistance, for a period of one year
after termination.

 

(b) No Mitigation Required. NewMil Bancorp hereby acknowledges that it will be
difficult and could be impossible (1) for the Executive to find reasonably
comparable employment after his employment terminates, and (2) to measure the
amount of damages the Executive suffers as a result of termination.
Additionally, NewMil Bancorp acknowledges that its general severance pay plans
do not provide for mitigation, offset or reduction of any severance payment
received thereunder. Accordingly, NewMil Bancorp further acknowledges that the
payment of severance and termination benefits by NewMil Bancorp under this
Agreement is reasonable and will be liquidated damages, and the Executive shall
not be required to mitigate the amount of any payment provided for in this
Agreement by seeking other employment or otherwise, nor will any profits,
income, earnings or other benefits from any source whatsoever create any
mitigation, offset, reduction or any other obligation on the part of the
Executive hereunder or otherwise.

 

3. GOOD REASON

 

For purposes of this Agreement, “Good Reason” means the occurrence of any of the
events or conditions without the Executive’s express written consent —

 

(a) Reduction in Base Salary: involuntary reduction in the Executive’s base
salary, or

 

(b) Reduced Participation in Bonus, Incentive, Compensation, and Other Plans:
involuntary reduction in the Executive’s bonus, incentive, and other
compensation award opportunities under NewMil Bancorp’s or Subsidiary(ies)’s
benefit plans, unless a company-wide reduction of all officers’ award
opportunities occurs simultaneously, or

 

(c) Participation in Benefit Plans: involuntary discontinuance of the
Executive’s participation in any officer or employee benefit plans maintained by
NewMil Bancorp or Subsidiary(ies), unless such plans are discontinued by reason
of law or loss of tax deductibility to NewMil Bancorp with respect to
contributions to such plans, or are discontinued as a matter of policy applied
equally to all participants in such plans, or

 

(d) Reduction in Responsibilities or Status: assignment to the Executive of
duties or responsibilities that are materially inconsistent with the Executive’s
duties and responsibilities immediately before the Change in Control; any other
action by NewMil Bancorp or its successor that results in a material reduction
or material adverse change in the Executive’s position, authority, duties or
responsibilities; failure to nominate the Executive as a director of NewMil
Bancorp if the Executive shall have been a director immediately before the
Change in Control; or failure to elect or reelect the Executive or cause the
Executive to be elected or reelected to the board of directors of NewMil Bank if
the Executive shall have been a director immediately before the Change in
Control, or

 

3



--------------------------------------------------------------------------------

(e) Failure to Obtain Assumption Agreement: failure to obtain an assumption of
NewMil Bancorp’s obligations under this Agreement by any successor to NewMil
Bancorp, regardless of whether such entity becomes a successor to NewMil Bancorp
as a result of a merger, consolidation, sale of assets, or other form of
reorganization, or

 

(f) Material Breach: a material breach of this Agreement by NewMil Bancorp that
is not corrected within a reasonable time, or

 

(g) Relocation of the Executive: relocation of NewMil Bancorp’s principal
executive offices, or requiring the Executive to change his principal work
location, to any location that is more than 15 miles from the location of NewMil
Bancorp’s principal executive offices on the date of this Agreement.

 

4. TERMINATION FOR WHICH NO SEVERANCE OR TERMINATION BENEFITS ARE PAYABLE

 

  (a) No Severance for Termination for Cause. Anything in this Agreement to the
contrary notwithstanding, under no circumstance shall the Executive be entitled
to severance or termination benefits if his employment terminates for Cause.

 

  1) Cause Means Commission of Any of the Following Acts: For purposes of this
Agreement, “Cause” means the Executive shall have committed any of the following
acts —

 

  a) Fraud, Embezzlement, Theft or Other Crime: an act of fraud, embezzlement,
or theft in connection with his duties or in the course of his employment with
NewMil Bancorp or a Subsidiary, or commission of a felony or commission of a
misdemeanor involving moral turpitude, or

 

  b) Damage to Property: intentional wrongful damage to the business or property
of NewMil Bancorp or Subsidiary(ies), which, in NewMil Bancorp’s sole judgment,
causes material harm to NewMil Bancorp or Subsidiary(ies), or

 

  c) Negligence and Other Actions: gross negligence, insubordination,
disloyalty, or dishonesty in the performance of his duties as an officer of
NewMil Bancorp or Subsidiary(ies), or

 

  d) Violation of Law or Policy: intentional violation of any law or significant
policy of NewMil Bancorp or Subsidiary(ies) committed in connection with the
Executive’s employment, which, in NewMil Bancorp’s sole judgment, has an adverse
effect on NewMil Bancorp or Subsidiary(ies), or

 

  e) Removal: removal of the Executive from office or permanent prohibition of
the Executive from participating in the conduct of NewMil Bank’s affairs by an
order issued under section 8(e)(4) or (g)(1) of the Federal Deposit Insurance
Act, 12 U.S.C. 1818(e)(4) or (g)(1), or

 

  f) Disclosure of Trade Secrets: intentional wrongful disclosure of secret
processes or confidential information of NewMil Bancorp or a Subsidiary, which,
in NewMil Bancorp’s sole judgment, causes material harm to NewMil Bancorp or the
Subsidiary,

 

  g)

Competing with NewMil Bancorp: intentional wrongful engagement in any
competitive activity. For purposes of this Agreement, competitive activity means
the Executive’s participation, without the written consent of a senior executive
officer of NewMil Bancorp, in the management of any business enterprise if (1)
the enterprise engages in substantial and direct competition with NewMil
Bancorp, (2) the enterprise’s revenues

 

4



--------------------------------------------------------------------------------

 

derived from any product or service competitive with any product or service of
NewMil Bancorp or Subsidiary(ies) amounted to 10% or more of the enterprise’s
revenues for its most recently completed fiscal year, and (3) NewMil Bancorp’s
revenues from the product or service amounted to 10% of NewMil Bancorp’s
revenues for its most recently completed fiscal year. A competitive activity
does not include mere ownership of securities in an enterprise and the exercise
of rights appurtenant thereto, provided the Executive’s share ownership does not
give him practical or legal control of the enterprise. For this purpose,
ownership of less than 5% of the enterprise’s outstanding voting securities
shall conclusively be presumed to be insufficient for practical or legal
control, and ownership of more than 50% shall conclusively be presumed to
constitute practical and legal control.

 

If the Executive is now or hereafter becomes subject to an agreement not to
compete with NewMil Bancorp or Subsidiary(ies), a breach by the Executive of
that other non-competition agreement shall be grounds for denial of severance
and termination benefits for Cause under this clause (g) of Section 4(a)(1). But
if the Executive engages in a competitive activity under circumstances
justifying denial of severance or termination benefits for Cause under this
clause (g), that shall not necessarily be grounds for concluding that the
Executive has also breached the other non-competition agreement to which he is
or may become subject. This clause (g) is not intended to and shall not be
construed to supersede or amend any provision of an employment or
non-competition agreement to which the Executive is or may become subject. This
clause (g) does not grant to the Executive any right or privilege to engage in
other activities or enterprises, whether in competition with NewMil Bancorp or
otherwise, or

 

  h) Termination for Cause under an Employment Agreement: any actions that have
caused the Executive to be terminated for cause under any employment agreement
existing on the date hereof or hereafter entered into between the Executive and
NewMil Bancorp or a Subsidiary.

 

  2) Definition of “Intentional”: For purposes of this Agreement, no act or
failure to act on the part of the Executive shall be deemed to have been
intentional if it was due primarily to an error in judgment or negligence. An
act or failure to act on the Executive’s part shall be considered intentional if
it is not in good faith and if it is without a reasonable belief that the action
or failure to act is in the best interests of NewMil Bancorp or a Subsidiary.

 

  3) Termination for Cause Can Occur Solely by Formal Board Action. The
Executive shall not be deemed under this Agreement to have been terminated for
Cause unless and until there shall have been delivered to the Executive a copy
of a resolution duly adopted by the affirmative vote of at least three-fourths
( 3/4) of the directors of NewMil Bancorp then in office at a meeting of the
board of directors called and held for such purpose, which resolution shall (a)
contain findings that, in the good faith opinion of the board, the Executive has
committed an act constituting Cause and (b) specify the particulars thereof in
detail. Notice of that meeting and the proposed determination of Cause shall be
given to the Executive a reasonable amount of time before the board’s meeting.
The Executive and his counsel (if the Executive chooses to have counsel present)
shall have a reasonable opportunity to be heard by the board at the meeting.
Nothing in this Agreement limits the Executive’s or his beneficiaries’ right to
contest the validity or propriety of the board’s determination of Cause, and
they shall have the right to contest the validity or propriety of the board’s
determination of Cause even if that right does not exist under any employment
agreement of the Executive.

 

5



--------------------------------------------------------------------------------

(b) No Severance under this Agreement for the Executive’s Death or Disability.
Anything in this Agreement to the contrary notwithstanding, under no
circumstance shall the Executive be entitled to severance payments or
termination benefits under this Agreement if —

 

  1) Death: the Executive dies while actively employed by NewMil Bancorp or a
Subsidiary, or

 

  2) Disability: the Executive becomes totally disabled while actively employed
by NewMil Bancorp or a Subsidiary. For purposes of this Agreement, the term
“totally disabled” means that because of injury or sickness, the Executive is
unable to perform his duties.

 

The benefits, if any, payable to the Executive or his beneficiary(ies) or estate
relating to his death or disability shall be determined solely by such benefit
plans or arrangements as NewMil Bancorp or Subsidiary may have with the
Executive relating to death or disability, not by this Agreement.

 

5. TERM OF AGREEMENT

 

The initial term of this Agreement shall be for a period of three years,
commencing January 1, 2002. On the first anniversary of the January 1, 2002
effective date of this Agreement, and on each anniversary thereafter, this
Agreement shall be extended automatically for one additional year unless NewMil
Bancorp’s board of directors gives notice to the Executive in writing at least
90 days before the anniversary that the term of this Agreement will not be
extended. If the board of directors determines not to extend the term, it shall
promptly notify the Executive. References herein to the term of this Agreement
mean the initial term and extensions of the initial term. Unless terminated
earlier, this Agreement shall terminate when the Executive reaches age 65. If
the board of directors decides not to extend the term of this Agreement, this
Agreement shall nevertheless remain in force until its term expires. The board’s
decision not to extend the term of this Agreement shall not — by itself — give
the Executive any rights under this Agreement to claim an adverse change in his
position, compensation or circumstances or otherwise to claim entitlement to
severance or termination benefits under this Agreement.

 

6. THIS AGREEMENT IS NOT AN EMPLOYMENT CONTRACT

 

The parties hereto acknowledge and agree that (a) this Agreement is not a
management or employment agreement and (b) nothing in this Agreement shall give
the Executive any rights or impose any obligations to continued employment by
NewMil Bancorp or any Subsidiary or successor of NewMil Bancorp, nor shall it
give NewMil Bancorp any rights or impose any obligations for the continued
performance of duties by the Executive for NewMil Bancorp or any Subsidiary or
successor of NewMil Bancorp.

 

7. WITHHOLDING OF TAXES

 

NewMil Bancorp may withhold from any benefits payable under this Agreement all
Federal, state, local or other taxes as may be required by law, governmental
regulation or ruling.

 

8. SUCCESSORS AND ASSIGNS

 

(a) This Agreement Is Binding on NewMil Bancorp’s Successors. This Agreement
shall be binding upon NewMil Bancorp and any successor to NewMil Bancorp,
including any persons acquiring directly or indirectly all or substantially all
of the business or assets of NewMil Bancorp by purchase, merger, consolidation,
reorganization, or otherwise. Any such successor shall thereafter be deemed to
be “NewMil Bancorp” for purposes of this Agreement. But this Agreement and
NewMil Bancorp’s obligations under this Agreement are not otherwise assignable,
transferable or delegable by NewMil Bancorp. By agreement in form and substance
satisfactory to the Executive, NewMil Bancorp shall require any successor to all
or substantially all of the business or assets of NewMil Bancorp expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent NewMil Bancorp would be required to perform if no such succession had
occurred.

 

6



--------------------------------------------------------------------------------

(b) This Agreement Is Enforceable by the Executive and His Heirs. This Agreement
will inure to the benefit of and be enforceable by the Executive’s personal or
legal representatives, executors, administrators, successors, heirs, distributes
and legatees.

 

(c) This Agreement Is Personal in Nature and Is Not Assignable. This Agreement
is personal in nature. Without written consent of the other party, neither party
shall assign, transfer, or delegate this Agreement or any rights or obligations
under this Agreement except as expressly provided in this Section 8. Without
limiting the generality or effect of the foregoing, the Executive’s right to
receive payments hereunder is not assignable or transferable, whether by pledge,
creation of a security interest, or otherwise, except for a transfer by
Executive’s will or by the laws of descent and distribution. If the Executive
attempts an assignment or transfer that is contrary to this Section 8, NewMil
Bancorp shall have no liability to pay any amount to the assignee or transferee.

 

9. NOTICES

 

All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered by hand or
mailed, certified or registered mail, return receipt requested, with postage
prepaid to the following addresses or to such other address as either party may
designate by like notice.

 

(a) If to NewMil Bancorp, to:  

NewMil Bancorp, Inc.

19 Main Street

P.O. Box 600

New Milford, Connecticut 06776

Attn: Corporate Secretary

     (b) If to the Executive, to:  

Thomas W. Grant

19 Main Street

P.O. Box 600

New Milford, Connecticut 06776

    

 

and to such other or additional person or persons as either party shall have
designated to the other party in writing by like notice.

 

10. CAPTIONS AND COUNTERPARTS

 

The headings and subheadings used in this Agreement are included solely for
convenience and shall not affect the interpretation of this Agreement. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same agreement.

 

11. AMENDMENTS AND WAIVERS

 

No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification, or discharge is agreed to in a writing or writings signed
by the Executive and by NewMil Bancorp. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party that are not set forth expressly in this Agreement.

 

7



--------------------------------------------------------------------------------

12. SEVERABILITY

 

The provisions of this Agreement shall be deemed severable. The invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions of this Agreement. Any provision held to
be invalid or unenforceable shall be reformed to the extent (and only to the
extent) necessary to make it valid and enforceable.

 

13. GOVERNING LAW

 

The validity, interpretation, construction and performance of this Agreement
shall be governed by and construed in accordance with the substantive laws of
the State of Connecticut, without giving effect to the principles of conflict of
laws of such State.

 

14. ENTIRE AGREEMENT

 

This Agreement constitutes the entire agreement between NewMil Bancorp and the
Executive concerning the subject matter hereof. No rights are granted to the
Executive under this Agreement other than those specifically set forth herein.
This Agreement supersedes and replaces in its entirety the Change in Control
Agreement between the Executive and NewMil Bank.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

WITNESSES:       NEWMIL BANCORP, INC. /s/    MARION PALUMBO               By:  
/s/    FRANCIS J. WIATR        

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

            Francis J. Wiatr /s/    BETTY F. PACOCHA               Its:  
Chairman, President and Chief Executive Officer

--------------------------------------------------------------------------------

           

 

WITNESSES:       EXECUTIVE /s/    BETTY F. PACOCHA               /s/    THOMAS
W. GRANT

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

        Thomas W. Grant /s/    MARION PALUMBO        

--------------------------------------------------------------------------------

         

 

County of Litchfield              )

                                                ) ss:

State of Connecticut              )

 

Before me this 2 day of January, 2002, personally appeared the above named
Francis J. Wiatr and Thomas W. Grant, who acknowledged that they did sign the
foregoing instrument and that the same was their free act and deed.

 

        /s/    MARION PALUMBO                  

--------------------------------------------------------------------------------

(Notary Seal)

     

Notary Public

       

My Commission Expires:

 

8